DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of invention I, species I, in the reply filed on 04/21/2022 is acknowledged.

Claim Objections
Claim 20 is objected to because of the following informalities:  the text “the tensile tress piece” in lines 1-2 is suggested to be changed to “the tensile stress piece” for clarity.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-7 are rejected under 35 U.S.C. 103 as being unpatentable over Peng (US 2019/0165258) in view of Mackenzie (K. D. Mackenzie et al., STRESS CONTROL OF Si-BASED PECVD DIELECTRICS, Proc. Symp. Silicon Nitride and Silicon Dioxide Thin Insulating Films & Other Emerging Dielectrics VIII, PV2005-0l, 148-159, Electrochemical Society, Pennington, NJ (2005)).
Regarding claim 1, Peng discloses, in FIG. 18 and in related text, a magnetic random access memory (MRAM) structure, comprising: 
a dielectric layer (140); 
a first MRAM, a second MRAM and a third MRAM (160’-210’ stacks counting from left in FIG. 18) disposed on the dielectric layer, wherein the second MRAM is disposed between the first MRAM and the third MRAM, and the second MRAM comprises a magnetic tunneling junction (MTJ) (180’); 
two gaps respectively disposed between the first MRAM and the second MRAM and between the second MRAM and the third MRAM; two silicon oxide pieces (240) respectively disposed in each of the two gaps; 
a first silicon nitride layer (232’, 234’) surrounding and contacting the sidewall of the MTJ entirely; and 
a second silicon nitride layer (280) covering the openings of each of the gaps and contacting the two tensile material pieces (see Peng, [0011], [0018], [0029], [0031]-[0034], [0037], [0043]).
Peng does not explicitly disclose the silicon oxide pieces are tensile stress pieces; the first silicon nitride layer and the second nitride layer are compressive stress layers. Peng does not explicitly disclose tensile stress pieces, a first compressive stress layer, a second compressive stress layer.
Mackenzie teaches that mechanical stress within silicon oxide film is compressive; mechanical stress within silicon nitride film is tensile (see Mackenzie, INTRODUTION, Figures 2-3). That is, silicon oxide film applies tensile stress on neighboring structures; silicon nitride film applies compressive stress on neighboring structures. Thus Mackenzie teaches tensile stress pieces, a first compressive stress layer, a second compressive stress layer.
Peng and Mackenzie are analogous art because they both are directed to semiconductor device manufacturing and one of ordinary skill in the art would have had a reasonable expectation of success to modify Peng with the features of Mackenzie because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Peng to include tensile stress pieces, a first compressive stress layer, a second compressive stress layer, as taught by Mackenzie, because of material properties of silicon oxide film and silicon nitride film formed by PECVD (see Mackenzie, pages 3-4).
Regarding claim 3, Peng in view of Mackenzie teaches the structure of claim 1.
Peng discloses wherein the first silicon nitride layer (232, 234’) covers a sidewall of the first MRAM (first 160’-210’ stack) entirely, a sidewall of the second MRAM (second 160’-210’ stack) entirely and a sidewall of the third MRAM (third 160’-210’ stack) entirely (see Peng, FIG. 18).
Mackenzie teaches the first compressive stress layer (see discussion on claim 1 above), with the same analogous prior art and field of endeavor statement and the same motivation as provided for in claim 1.
Regarding claim 4, Peng in view of Mackenzie teaches the structure of claim 1.
Peng discloses wherein the first silicon nitride layer (232’, 234) covers a top surface of the first MRAM (first 160’-210’ stack), a top surface of the second MRAM (second 160’-210’ stack) and a top surface of a third MRAM (third 160’-210’ stack) (see Peng, FIG. 10).
Mackenzie teaches the first compressive stress layer (see discussion on claim 1 above), with the same analogous prior art and field of endeavor statement and the same motivation as provided for in claim 1.
Regarding claim 5, Peng in view of Mackenzie teaches the structure of claim 1.
Mackenzie teaches that the first silicon nitride layer (232’ 234’) and the silicon oxide pieces (240) apply mechanical stress on neighboring structures (see discussion on claim 1 above), including the MTJ (180’) (see Peng, FIG .18)
Peng and Mackenzie do not explicitly disclose or teach wherein there is no compressive stress in a sidewall of the MTJ.
However, it is well known that mechanical stress in an MTJ determines its magnetoresistive characteristics (see, for example, M. Löhndorf et al., Characterization of magnetic tunnel junctions (MTJ) with magnetostrictive free layer materials, Journal of Magnetism and Magnetic Materials 272–276 (2004) 2023–2024). That is, compressive stress or tensile stress in a sidewall of the MTJ is a result effective variable for varying. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling of the claimed invention to have the claimed range/value (zero compressive stress or net tensile stress) through routine experimentation and optimization. Also, applicant has not disclosed that the claimed range is for a particular unobvious purpose, produces an unexpected result, or otherwise critical. See MPEP § 2144.05.
Regarding claim 6, Peng in view of Mackenzie teaches the structure of claim 1.
Peng discloses wherein the two silicon oxide pieces (240) comprise silicon oxide, the first silicon nitride layer (232’, 234’) comprises silicon nitride, and the second silicon nitride layer (280) comprises silicon nitride (see discussion on claim 1 above).
Mackenzie teaches the two tensile stress pieces, the first compressive stress layer, the second compressive stress layer (see discussion on claim 1 above), with the same analogous prior art and field of endeavor statement and the same motivation as provided for in claim 1.
Regarding claim 7, Peng in view of Mackenzie teaches the structure of claim 1.
Peng discloses wherein the first silicon nitride layer (232’, 234’) covers a bottom of each of the two silicon oxide pieces (240) (see Peng, FIG. 18).
Mackenzie teaches the first compressive stress layer, the two tensile material pieces (see discussion on claim 1 above), with the same analogous prior art and field of endeavor statement and the same motivation as provided for in claim 1.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Peng in view of Mackenzie, and further in view of Lanzillo (US 2020/0136028).
Regarding claim 8, Peng in view of Mackenzie teaches the structure of claim 1.
Peng in view of Mackenzie teaches the first compressive layer (first silicon nitride layer 232’, 234’ in Peng); the second compressive stress layer (second silicon nitride layer 280 in Peng). See discussion on claim 1 above. 
Peng and Mackenzie do not explicitly disclose or teach wherein a thickness of the second compressive stress layer is not greater than a thickness of the first compressive stress layer.
Lanzillo teaches a thickness (20 nm) of the first silicon nitride layer (140) (see Lanzillo, FIG. 9, [0028], [0031]). Since Mackenzie teaches that the first silicon nitride layer is the first compressive stress layer (see discussion on claim 1 above), Lanzillo teaches a thickness of the first compressive stress.
Peng and Lanzillo are analogous art because they both are directed to magnetic memory devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify Peng with the features of Lanzillo because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify Peng as already modified by Makenzie, to include a thickness of the first compressive stress, as taught by Lanzillo, because it is simple substitution of one known element for another (silicon nitride layer in Lanzillo for silicon nitride layer in Peng) to obtain predictable results (as cap layer surrounding MTJ). See MPEP § 2143. 
Peng in view of Mackenzie does not explicitly teach wherein a thickness of the second compressive stress layer is not greater than 20 nm. Peng in view of Mackenzie does not explicitly teach wherein a thickness of the second compressive stress layer is not greater than a thickness of the first compressive stress layer.
However, the second compressive stress layer or the second silicon nitride layer (280) in Peng is a etch stop layer (see Peng, [0043]). And it is well known that thickness of an etch stop layer determines effectiveness of stopping etch and a corresponding parasitic capacitance (see, US 2016/0111325, paragraph [0045]). That is, a thickness of the second compressive stress layer is a result effective variable for varying. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling of the claimed invention to have the claimed range/value through routine experimentation and optimization. Also, applicant has not disclosed that the claimed range is for a particular unobvious purpose, produces an unexpected result, or otherwise critical. See MPEP § 2144.05.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Peng in view of Mackenzie, and further in view of Lanzillo (US 2020/0136028).
Regarding claim 9, Peng in view of Mackenzie teaches the structure of claim 1.
Peng in view of Mackenzie teaches the first compressive layer (first silicon nitride layer 232’, 234’ in Peng). See discussion on claim 1 above.
Peng and Mackenzie do not explicitly disclose or teach wherein a thickness of the first compressive stress layer is not smaller than 50 angstroms.
Lanzillo teaches a thickness (20 nm) of the first silicon nitride layer (140) (see Lanzillo, FIG. 9, [0028], [0031]). Since Mackenzie teaches that the first silicon nitride layer is the first compressive stress layer (see discussion on claim 1 above), Lanzillo teaches wherein a thickness of the first compressive stress layer is not smaller than 50 angstroms.
Peng and Lanzillo are analogous art because they both are directed to magnetic memory devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify Peng with the features of Lanzillo because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify Peng as already modified by Makenzie, to include wherein a thickness of the first compressive stress layer is not smaller than 50 angstroms, as taught by Lanzillo, because it is simple substitution of one known element for another (silicon nitride layer in Lanzillo for silicon nitride layer in Peng) to obtain predictable results (as cap layer surrounding MTJ). See MPEP § 2143.
Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Peng (US 2019/0165258) in view of Lee (US 2021/0104576) and Mackenzie (K. D. Mackenzie et al., STRESS CONTROL OF Si-BASED PECVD DIELECTRICS, Proc. Symp. Silicon Nitride and Silicon Dioxide Thin Insulating Films & Other Emerging Dielectrics VIII, PV2005-0l, 148-159, Electrochemical Society, Pennington, NJ (2005)).
Regarding claim 18, Peng discloses, in FIG. 18 and in related text, a magnetic random access memory (MRAM) structure, comprising: 
a dielectric layer (140); 
a plurality of MRAMs (160’-210’ stacks counting from left in FIG. 18) disposed on the dielectric layer and the plurality of MRAMs (first and second 160’-210’ stacks) arranged in one row, wherein the plurality of MRAMs comprise an end MRAM (second 160’-210’ stack) disposed at an end of the row; 
a third MRAM (third 160’-210’ stack) disposed on the dielectric layer and at one side of the end MRAM (second 160’-210’ stack); 
a gap disposed between the end MRAM and the third MRAM; 
a first silicon nitride layer (232’, 234’) contacting a sidewall of the gap; 
a silicon oxide piece (240) disposed within the gap; 
a second silicon nitride layer (280) covering an opening of the gap and contacting the silicon oxide piece; and 
a plurality of metal interconnections (300, 114) respectively contacting each of the plurality of MRAMs (see Peng, [0010]-[0011], [0018], [0029], [0031]-[0034], [0037], [0043], [0047]).
Peng does not explicitly disclose that the third MRAM is a dummy MRAM.
Peng does not explicitly disclose a dummy MRAM.
Lee teaches a dummy MRAM (DC) (see Lee, FIGS. 1A and 2A, [0021]-[0022], [0030]).
Peng and Lee are analogous art because they both are directed to memory devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify Peng with the features of Lee because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Peng to include a dummy MRAM, as taught by Lee, in order to prevent bridging between adjacent row lines (see Lee, [0048]). 
Peng does not explicitly disclose that the first and second silicon nitride layers are compressive stress layers; the silicon oxide piece is a tensile stress piece. Peng does not explicitly disclose a first compressive stress layer, a tensile stress piece, a second compressive stress layer.
Mackenzie teaches that mechanical stress within silicon oxide film is compressive; mechanical stress within silicon nitride film is tensile (see Mackenzie, INTRODUTION, Figures 2-3). That is, silicon oxide film applies tensile stress on neighboring structures; silicon nitride film applies compressive stress on neighboring structures. Thus Mackenzie teaches a first compressive stress layer, a tensile stress piece, a second compressive stress layer.
Peng and Mackenzie are analogous art because they both are directed to semiconductor device manufacturing and one of ordinary skill in the art would have had a reasonable expectation of success to modify Peng with the features of Mackenzie because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Peng to include a first compressive stress layer, a tensile stress piece, a second compressive stress layer, as taught by Mackenzie, because of material properties of silicon oxide film and silicon nitride film formed by PECVD (see Mackenzie, pages 3-4).
Regarding claim 19, Peng in view of Lee and Mackenzie teaches the structure of claim 18.
Peng discloses wherein each of the plurality of the metal interconnections comprises a first metal interconnection (300) and a second metal interconnection (114) respectively electrically connecting to a top electrode (210’) and a bottom electrode (160’) of each of the plurality of MRAMs (first and second 160’-210’ stacks) (see Peng, FIG. 18, [0014], [0016], [0047]).
Lee teaches that the dummy MRAM only electrically connects to one of the interconnects (row lines and column lines) (see Lee, FIG. 2A, [0037]). Thus Lee together with Peng teaches wherein the dummy MRAM only electrically connects to one of the first metal interconnection and the second metal interconnection, with the same analogous prior art and field of endeavor statement and the same motivation as provided for in claim 18.
Regarding claim 20, Peng in view of Lee and Mackenzie teaches the structure of claim 18.
Peng discloses wherein the silicon oxide piece (240) comprises silicon oxide, the first silicon nitride layer (232’, 234’) comprises silicon nitride, and the second silicon nitride layer (280) comprises silicon nitride (see discussion on claim 18 above).
Mackenzie teaches the tensile stress piece, the first compressive stress layer, the second compressive stress layer (see discussion on claim 18 above), with the same analogous prior art and field of endeavor statement and the same motivation as provided for in claim 18.

Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of records, individually or in combination, do not disclose nor teach “wherein an absolute value of a tensile stress in each of the two tensile stress pieces is the same as an absolute value of a tensile stress in the first compressive stress layer or a difference between the absolute value of the tensile stress in each of the two tensile stress pieces and the absolute value of the tensile stress in the first compressive stress layer is smaller than a predetermined ratio” in combination with other limitations as recited in claim 2.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIH TSUN A CHOU whose telephone number is (408)918-7583. The examiner can normally be reached M-F 8:00-16:00 Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on (571) 272-1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHIH TSUN A CHOU/Primary Examiner, Art Unit 2811